Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/071,359 filed 07/19/2018 as originally filed claims 1-20 presented for examination.
Allowable Subject Matter

     Claims 1-20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Garin (Garin et al., U.S. Publication No. 20110059752) teaches   concurrently estimating locations for one or more mobile stations and one or more wireless transmitters, a plurality of range measurements from one or more mobile stations with unknown positions may be received at a computing platform, the plurality of range measurements comprising one or more range measurements to one or more wireless transmitters with unknown positions and one or more range measurements to one or more wireless transmitters with known positions, for mobile station positioning, for example, where both mobile station positions and access point locations may be unknown, some combinations of expression terms may result, estimated mobile station positions or access  (e.g., Abstract, parg. [0007], lines 1-7, parg. [0058], lines 11-21).      However, Garin does not expressly teach the following underlined limitations:      A method of determining locations of access points in a venue, one or more electronic devices configured to receive radio signals from the access points, the method comprising: generating and storing, at a server in communication with the one or more electronic devices, a database comprising information received from the one or more electronic devices, the information comprising: values associated with a radio signal characteristic of the radio signals at locations of RF scan capture by the one or more electronic devices and access point identifiers representing access points corresponding to the values, the locations of RF scan capture being unknown at a time of RF scan capture; assigning correlation values to quantify similarity between the values for pairs of the access point identifiers; mapping the correlation values to correlation ranges based on known locations of at least two of the access points; determining the locations of the access points based on the correlation ranges and the known locations, as disclosed in independent claim 1.       A system for determining locations of access points in a venue, the system comprising: one or more electronic devices configured to receive radio signals from the access points; and a server in communication with the one or more electronic devices, the server configured to: generate and store a database comprising information received from the one or more electronic devices, the information comprising: values associated with a radio signal characteristic of the radio signals at locations of RF scan capture by the one or more electronic devices and access point identifiers representing access points corresponding to the values, the locations of RF scan capture being unknown at a time of RF scan capture; assign correlation values to quantify similarity between the values for pairs of the access point identifiers; and map the correlation values to correlation ranges based on known locations of at least two of the access points; wherein the locations of the access points are determined based on the correlation ranges and the known locations, as disclosed in independent claim 15.       For these reasons, independent claims 1 and 15 are allowed.  Claims 2-14 are dependent of independent claim 1, claims 16-20 are dependent of independent claim 15 and are allowed for the same reasons set forth in independent claims 1 and 15.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

May 7, 2021